Citation Nr: 0004059	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  96-03 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for a left shoulder 
disability (residuals of left shoulder injury with probable 
bursa inflammation), currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her father


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel
INTRODUCTION

The appellant served on active duty from January 1989 to June 
1993.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1994 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).  The Board remanded this case in 
January 1998.

Although the appellant was awarded an increased evaluation 
for her left shoulder disability during the pendency of this 
appeal, from noncompensable to 10 percent disabling, this 
claim remains in appellate status because she has not 
withdrawn it and less than the maximum available benefits 
have been awarded.  See AB v. Brown, 6 Vet. App. 25 (1993).  
Consideration of staged ratings for the left shoulder 
disability is not required, however, as the RO's award of the 
increased rating was made effective from the date of original 
entitlement in June 1993.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

The record reflects that the appellant and her father 
appeared at a hearing before the undersigned Member of the 
Board on August 14, 1997.  A transcript of that hearing has 
been associated with the record on appeal.


REMAND

This case must again be remanded to ensure full and 
substantial compliance with the Board's remand instructions 
of January 1998.  In that remand, the Board instructed the RO 
to schedule the appellant for a comprehensive VA examination 
to determine the nature and degree of severity of her left 
shoulder disability.  The RO was also instructed to consider 
whether there was any additional functional loss due to pain 
under 38 C.F.R. § 4.40 and/or due to weakness, fatigability, 
incoordination or pain on movement of the left shoulder joint 
under 38 C.F.R. § 4.45, as required by the precedent holding 
of the U. S. Court of Appeals for Veterans Claims (the Court) 
in DeLuca v. Brown, 8 Vet. App. 202 (1995).
On remand, an examination was scheduled and conducted in 
August 1998, but that examination was returned by the RO as 
inadequate for rating purposes in October 1998 on the grounds 
that it failed to fully address functional loss due to pain.  
After receiving an addendum report prepared by the examining 
VA physician in November 1998, the RO proceeded to rate the 
left shoulder disability on the facts found without further 
development.  In the addendum report, the examiner stated 
that as an endocrinologist, he had no special expertise in 
orthopedics or rheumatology and hence, was not qualified to 
assess the degree of functional loss on the basis of pain.  
However, the Board agrees with the arguments advanced by the 
appellant's representative in the December 1999 VA Form 646 
that the examiner's addendum report failed to adequately 
address the deficiencies noted by the RO in the August 1998 
examination.  Under these circumstances, the remand 
instructions of the Board have yet to be satisfied.

While the delay necessitated by another remand is 
unfortunate, a recent precedent decision of the Court held 
that the Board is responsible for entering the final decision 
on behalf of the Secretary in claims for entitlement to 
veterans' benefits, see 38 U.S.C.A. § 7104(a), and as such, 
remand instructions to the RO in an appealed case are neither 
optional nor discretionary.  See Stegall v. West, 11 Vet. 
App. 268 (1998) (the Court vacated and remanded a Board's 
decision because it failed to ensure that the regional office 
achieved full compliance with specific instructions contained 
in a Board remand regarding scheduling of VA compensation 
examinations).  Therefore, full and substantial compliance 
with the Board's remand of January 1998 [Instruction #2, pg. 
5-6] will require the RO to reschedule the appellant for a VA 
compensation examination to be conducted by an orthopedic 
specialist in order to fully address the nature and degree of 
severity of her left shoulder disability, to include the 
orthopedic examiner's assessment of functional loss within 
the context of the Court's holding in DeLuca, supra, and 38 
C.F.R. §§ 4.40 and 4.45.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO must reschedule the appellant 
for a VA orthopedic compensation 
examination to determine the nature and 
extent of impairment caused by her left 
shoulder disability.  The claims folder 
and a copy of this remand must be made 
available to and reviewed by the 
examining physician in conjunction with 
the requested examination.  The examiner 
should indicate in his/her report whether 
the claims folder was provided in 
conjunction with the examination and 
reviewed in its entirety.  All 
appropriate diagnostic tests and studies 
deemed necessary by the examiner to 
render the opinions requested, and to 
assess the severity of the left shoulder 
disability, to include neurological 
testing and x-rays, if appropriate, 
should be conducted.

All pertinent symptomatology and medical 
findings should be reported in detail, to 
include any related neurological-
peripheral nerve, muscular-strength, 
and/or bursa inflammation impairment in 
the left shoulder.  In accordance with 
DeLuca, supra, the examination report 
must cover any weakened movement, 
including weakened movement against 
varying resistance, excess fatigability 
with use, incoordination, painful motion, 
and pain with use for the left shoulder 
disability, and provide an opinion as to 
how these factors result in any 
limitation of motion and/or loss of 
function.  If the appellant describes 
flare-ups of pain, the examiner should 
offer an opinion as to whether there 
would be additional limits on functional 
ability during flare-ups, and if 
feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  Moreover, 
the orthopedic physician should be 
requested to include a complete and 
detailed discussion of all functional 
limitations associated with the left 
shoulder disability in a general sense, 
including precipitating and aggravating 
factors (i.e., movement, activity and 
repeated use of the left arm), 
effectiveness of any pain medication or 
other treatment for relief of pain, 
functional restrictions from pain on 
motion, and the effect the disability has 
upon the appellant's daily activities.

In that the examination is to be 
conducted for compensation rather than 
for treatment purposes, the physician 
should be advised to address the 
functional impairment of the appellant's 
left shoulder disability in correlation 
with the applicable musculoskeletal and 
sensory nerve diagnostic criteria set 
forth in the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (1999).  
The physician should address the degree 
of severity and medical findings that 
specifically correspond to the criteria 
listed in the Rating Schedule for 
traumatic arthritis, limitation of 
motion, etc., and any other related 
musculoskeletal impairment pursuant to 
the applicable diagnostic codes found 
under 38 C.F.R. § 4.71a, as well as for 
any existing neurological impairment, as 
is appropriate based on the medical 
findings.  The examiner must conduct 
range of motion (ROM) testing, and should 
report the exact ROM of the left 
shoulder.  The ROM results should be set 
forth in degrees, and the report should 
include information as to what is 
considered "normal" range of motion.  
The examiner should further address the 
extent of functional impairment 
attributable to any reported pain.

Also, the examiner should provide an 
opinion addressing the degree of earning 
capacity impairment due exclusively to 
the appellant's service-connected left 
shoulder disability given her present 
employment situation and her 
statements/complaints regarding work-
related impairment caused by the left 
shoulder disability.  The examiner should 
provide complete rationale for all 
conclusions reached.

2.  The RO should review the claims 
folder and ensure that the foregoing 
development action has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  38 C.F.R. § 4.2 
(1999); see also Stegall v. West, 11 Vet. 
App. 268 (1998). 

3.  After completion of the above, the RO 
must readjudicate the issue on appeal 
with consideration of all the evidence of 
record.  The RO should also consider 
whether the left shoulder disability 
warrants referral for extraschedular 
consideration under 38 C.F.R. 
§ 3.321(b)(1) (1999).  As this issue has 
been in continuous appealed status before 
the Board, the RO should furnish the 
appellant and her representative a 
supplemental statement of the case if any 
benefits sought thereby remain denied.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


